--------------------------------------------------------------------------------

Exhibit 10.7
 
SIXTH AMENDMENT TO
REVOLVING NOTE AGREEMENT


This Sixth Amendment to the Revolving Note Agreement ("the AMENDMENT")
is entered into as of June 25, 2008, by and among Marine Growth Ventures Inc.,
Marine Growth Charter, Inc., Marine Growth Finance, Inc., Marine Growth Freight,
Inc., Marine Growth Real Estate, Inc., and Gulf Casino Cruises, Inc., Delaware
corporations (collectively the "Borrower"), and Irrevocable Children’s
Trust (the “Lender”).


WHEREAS, the Borrower and the Lender are parties to a Revolving Note Agreement
dated as of August 1, 2007 (the "NOTE AGREEMENT") pursuant to which, among other
things, the Borrower promised to pay the Lender the principal sum of up to One
Hundred Thousand Dollars ($100,000.00), or so much thereof as shall have been
advanced by the Lender to the Borrower plus interest thereon at an annual rate
equal to ten percent (10%) on the Maturity date of such Note being July 31,
2008.
 
WHEREAS, the Note Agreement was amended on September 6, 2007, permitting the
Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in
funds from the Lender.
 
WHEREAS, the Note Agreement was amended on November 27, 2007, permitting the
Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in
funds from the Lender.
 
WHEREAS, the Note Agreement was amended on January 4, 2008, permitting the
Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in
funds from the Lender.
 
WHEREAS, the Note Agreement was amended on February 11, 2008, permitting the
Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in
funds from the Lender.
 
WHEREAS, the Note Agreement was amended on April 16, 2008, permitting the
Borrower to acquire an additional One Hundred Fifty Thousand Dollars
($150,000.00) in funds from the Lender.
 
WHEREAS, the parties desire to make a certain amendment to the Note Agreement to
permit the Borrower to acquire an additional One Hundred Thousand Dollars
($100,000.00) in funds from the Lender.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment the parties agree as follows:
 
1. Paragraph One of the Note Agreement is hereby amended and restated to provide
as follows:


FOR VALUE RECEIVED, Marine Growth Ventures Inc., Marine Growth Charter, Inc.,
Marine Growth Finance, Inc., Marine Growth Freight, Inc., Marine Growth Real
Estate, Inc., and Gulf Casino Cruises, Inc., Delaware corporations (collectively
the "Borrower"), having an office at 405-A Atlantis Road, Cape Canaveral,
Florida 32920, hereby promises to pay to the order of Irrevocable Children’s
Trust (the "Lender"), at the Lender's office located at 1818 North Farwell
Avenue, Milwaukee, Wisconsin 53202 or at such other place in the continental
United States as the Lender may designate in writing, upon demand, in lawful
money of the United States, and in immediately available funds, the principal
sum of up to SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($750,000), or so much thereof
as shall have been advanced by the Lender to the Borrower as hereinafter set
forth and then be outstanding, and to pay interest thereon on the Maturity Date
at an annual rate equal to ten percent (10%).


2. The entire principal sum of $750,000.00, plus interest, shall be due and
payable on the 31st day of December 2008. Notwithstanding the foregoing, if the
principal balance shall be prepaid in full by September 30, 2008, then all
interest shall be waived, and no interest shall be due and payable to Payee.
 
 
 

--------------------------------------------------------------------------------

 
 
3. This Amendment constitutes the sole and entire agreement of the parties with
respect to the subject matter hereof. Except as amended hereby, all other terms
and conditions of the Note Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.


LENDER

 
/s/  David M. Marks                                          
David M. Marks, Trustee


 

BORROWER            /s/ Paul L.
Schwabe                                             /s/ Paul L.
Schwabe                                           Paul L. Schwabe, Secretary 
Paul L. Schwabe, Secretary  Marine Growth Ventures, Inc.  Marine Growth Charter,
Inc.          /s/ Paul L. Schwabe                                            /s/
Paul L. Schwabe                                           Paul L. Schwabe,
Secretary  Paul L. Schwabe, Secretary  Marine Growth Finance, Inc.  Marine
Growth Freight, Inc.          /s/ Paul L.
Schwabe                                            /s/ Paul L.
Schwabe                                                      Paul L. Schwabe,
Secretary  Paul L. Schwabe, Secretary  Marine Growth Real Estate, Inc.  Gulf
Casino Cruises, Inc. 

 
 